UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended March 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File No. 33-55254-38 General Environmental Management, Inc. (Exact name of Small Business Issuer as specified in its charter) NEVADA 87-0485313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3191 Temple Ave., Suite 250, Pomona CA, 91768 (Address of principal executive offices, Zip Code) (909) 444-9500 Issuer’s telephone number, including area code Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on it corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T ($232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, a non- accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company ( as defined in Rule 12b-2 of the Exchange Act).[ ] Yes [X] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practical date.As of March 31, 2010, there were 21,995,153 shares of the issuer’s $.001 par value common stock issued and outstanding. GENERAL ENVIRONMENTAL MANAGEMENT, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS Page Part 1 Financial Information Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheetsas ofMarch 31, 2010 (Unaudited) and December 31, 2009 3 Condensed Unaudited Consolidated Statements of Operations for the Three Monthsended March 31, 2010 and 2009 5 Condensed Unaudited Consolidated Statement of Stockholders’ Deficiency for the ThreeMonths Ended March 31, 2010 6 Condensed Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 7 Notes to the Unaudited Condensed Consolidated Financial Statements 9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 Controls and Procedures 35 Part II Other Information Item 1 Legal Proceedings 36 Item 1A Risk Factors 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults Upon Senior Securities 36 Item 4 Submission of Matters to a Vote of Security Holders 36 Item 5 Other Information 37 Item 6 Exhibits and Reports on Form 8K 37 Signatures 38 CEO Certification CFO Certification 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $10,000 and $10,000, respectively Prepaid expenses and other current assets Total Current Assets Property and Equipment – net of accumulated depreciation $465,470 and $153,448,respectively Restricted cash Permits and franchises Deferred financing fees Deposits Assets of GEM Delaware held for sale - Due from buyer - MTS TOTAL ASSETS $ $ (Continued) 3 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) March 31, December 31, (Unaudited) LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Payable to related entities Current portion of financing agreement Current portion of long term obligations Current portion of acquisition notes payable Total Current Liabilities LONG-TERM LIABILITIES : Financing agreement, net of current portion - Long term obligations, net of current portion Acquisition notes payable, net of current portion Derivative liabilities - Total Long-TermLiabilities STOCKHOLDERS’ DEFICIENCY Common stock, $.001 par value, 1,000,000,000 shares authorized, 21,995,153 and 14,557,653 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ See accompanying notes to the condensed consolidated financial statements. 4 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31,2010 March 31,2009 REVENUES $ $
